DETAILED ACTION
Status of the Application
Claims 1-20 have been examined in this application.  This communication is the first action on the merits. The information disclosure statement (IDS) submitted on 03/14/2022; was filed with this application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status

This action is a Non-Final Action on the merits in response to the application filed on 03/14/2022.
Claims 1, 4-10, 13-15, 19, and 20 remain pending in this application. 

Claims 2, 3, 11, 12, 16-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-10, 13-15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Publication US 20120227961, Sehsah. to hereinafter Sehsah in view of United States Publication US 2009/0152005, Chapman, et al. to hereinafter Chapman in view of United States Publication US 2005/0096847, Huang.

Referring to Claim 1, Sehsah teaches a method comprising:
determining an ideal activity speed profile of an activity for a well based at least in part on an actual activity speed profile of the activity for an offset well (See Chapman), wherein the ideal activity speed profile of the activity for the well corresponds to a length of the well (
Sehsah: Sec. 0039, 0041, describes determining the pressure to apply for drill movement which includes accounting for the drilling length and drill speed for creating a wellbore. )

during the performance of the activity, deciding to make an adjustment to the performance of the activity for the well using the ideal activity speed profile and the actual activity speed of the activity for the well (
Sehsah: Sec. 0039-0041, describes during an activity to determine the pressure to apply for drilling movement which includes making adjustments for the drilling length and adjusting the drill speed.);
Sehsah does not explicitly teach offset well; during performance of the activity for the well, receiving data indicative of an actual activity speed of the activity for the well for a corresponding length of the well
However, Chapman teaches these limitations
offset well (
Chapman: Sec. 0068, 0069, 0086,Describes step of analyzing drilling activity which includes oilfield data such as offset well and analog well data; 
Chapman: Sec. 0042, 0045-0050, describes the analyzing and determining of the speed activities and which speed to use);

during performance of the activity for the well, receiving data indicative of an actual activity speed of the activity for the well for a corresponding length of the well (
Chapman: Sec. 0005, 0039, 0045-0050, describes determining of the speed based on executing of activities and determining of the length of a well);

Sehsah and Chapman are both directed to the analysis of oil drilling (See Sehsah: at 0002-0007; Chapman at 0002, 0006, 0029). Sehsah discloses additional examples of controls, such as adjustments and corrections can be considered (See Chapman at 0014). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sehsah, which teaches detecting drilling information in view of Chapman, to efficiently apply the enhancing of oil operation by analyzing of multiple segments of a drilling process. (See Chapman at 0063).

Sehsah in view of Chapman does not explicitly teach forecasting a start time and a stop time using the ideal activity speed profile of the activity; generating a drilling plan using the start time and the stop time wherein another activity commences after the stop time; adjusting the stop time of the drilling plan based on the adjustment to the performance of the activity for the well
	However, Huang teaches these limitations
forecasting a start time and a stop time using the ideal activity speed profile of the activity (
Huang: Sec. 0071, 0087-0090, Describe the calculating and recalculating of the simulation of oil drilling for different times to determine which time is a good fit);

generating a drilling plan using the start time and the stop time wherein another activity commences after the stop time (
Huang: Sec. 0088, teaches the start of steps based on the execution of another of step, in which the Examiner is interpreting as an activity commencing after another step stops.);

adjusting the stop time of the drilling plan based on the adjustment to the performance of the activity for the well (
Huang: Sec. 0071, 0087-0090, Describe the calculating and recalculating of the simulation of oil drilling for different times, which includes stop times).

Sehsah, Chapman, and Huang are all directed to the analysis of oil drilling (See Sehsah: at 0002-0007; Chapman at 0002, 0006, 0029; Huang at 0026, 0060). Sehsah discloses additional examples of controls, such as adjustments and corrections can be considered (See Chapman at 0014). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sehsah in view of Chapman, which teaches detecting drilling information in view of Huang, to efficiently apply the analysis of oil operation to include the capability of tracking time. (See Huang at 0121).

Referring to Claim 4, Sehsah teaches the method of claim 3 wherein the length of the well comprises a planned length of the well (
Sehsah: Sec. 0030, 0039, 0041, 0042, describes determining the purposed length for drilling a well, in which the Examiner is interpreting as planned length.).

Referring to Claim 5, Sehsah teaches the method of claim 3 wherein the length of the well comprises a drilled length of the well (
Sehsah: Sec. 0030, 0039, 0041, 0042, describes determining the purposed length for drilling a well, in which the Examiner is interpreting as planned length).

Referring to Claim 6, Sehsah teaches the method of claim 1 Sehsah in view of Chapman does not explicitly teach comprising altering the drilling plan such that the other activity commences after the adjusted stop time.
However, Huang teaches altering the drilling plan such that the other activity commences after the adjusted stop time (
Huang: Sec. 0071, 0087-0090, Describe the calculating and recalculating of the simulation of oil drilling for different times, which includes stop times. Thus, the Examiner is interpreting this as altering drill plan within simulation. ).
Sehsah, Chapman, and Huang are all directed to the analysis of oil drilling (See Sehsah: at 0002-0007; Chapman at 0002, 0006, 0029; Huang at 0026, 0060). Sehsah discloses additional examples of controls, such as adjustments and corrections can be considered (See Chapman at 0014). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sehsah in view of Chapman, which teaches detecting drilling information in view of Huang, to efficiently apply the analysis of oil operation to include the capability of tracking time. (See Huang at 0121).

Referring to Claim 7, Sehsah teaches the method of claim 1 wherein the activity comprises a tripping activity (
Sehsah: Sec. 0034, 0050 describes performing tripping activities.).

Referring to Claim 8, Sehsah teaches the method of claim 1 Sehsah does not explicitly teach wherein the activity comprises a connection activity.
However, Chapman teaches wherein the activity comprises a connection activity (
Chapman: Sec. 0045, 0046, 0062, describes determining and analyzing connection activities).

Sehsah and Chapman are both directed to the analysis of oil drilling (See Sehsah: at 0002-0007; Chapman at 0002, 0006, 0029). Sehsah discloses additional examples of controls, such as adjustments and corrections can be considered (See Chapman at 0014). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sehsah, which teaches detecting drilling information in view of Chapman, to efficiently apply the enhancing of oil operation by analyzing of multiple segments of a drilling process. (See Chapman at 0063).

Referring to Claim 9, Sehsah teaches the method of claim 1 Sehsah in view of Chapman does not explicitly teach wherein deciding to make an adjustment to the performance of the activity for the well comprises deciding to make an adjustment that increases or decreases a speed of the activity for the well.
However, Huang teaches wherein deciding to make an adjustment to the performance of the activity for the well comprises deciding to make an adjustment that increases or decreases a speed of the activity for the well (
Huang: Sec. 0140, Describe the adjusting of drilling performance parameter which includes speed activities).

Sehsah, Chapman, and Huang are all directed to the analysis of oil drilling (See Sehsah: at 0002-0007; Chapman at 0002, 0006, 0029; Huang at 0026, 0060). Sehsah discloses additional examples of controls, such as adjustments and corrections can be considered (See Chapman at 0014). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sehsah in view of Chapman, which teaches detecting drilling information in view of Huang, to efficiently apply the analysis of oil operation to include the capability of tracking time. (See Huang at 0121).

Referring to Claim 10, Sehsah teaches the method of claim 1 Sehsah does not explicitly teach wherein determining an ideal activity speed profile of the activity for a well comprises determining a level of activity speed related risk of damage to a wellbore of the well (
Chapman: Sec. 0005, 0009, 0039, 0045-0050, describes determining of the speed based on executing of activities and determining the risk analysis for wellbore production, in which the Examiner is interpreting as including risk damage).

Sehsah and Chapman are both directed to the analysis of oil drilling (See Sehsah: at 0002-0007; Chapman at 0002, 0006, 0029). Sehsah discloses additional examples of controls, such as adjustments and corrections can be considered (See Chapman at 0014). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sehsah, which teaches detecting drilling information in view of Chapman, to efficiently apply the enhancing of oil operation by analyzing of multiple segments of a drilling process. (See Chapman at 0063).

Referring to Claim 13, Sehsah teaches the method of claim 1 Sehsah in view of Chapman does not explicitly teach wherein determining the ideal activity speed profile of the activity for the well comprises calculating a speed at each drill bit position for a stand.
However, Huang teaches wherein determining the ideal activity speed profile of the activity for the well comprises calculating a speed at each drill bit position for a stand (
Huang: Sec. 0015, 0156, Describe the determining and calculating the bit speeds).

Sehsah, Chapman, and Huang are all directed to the analysis of oil drilling (See Sehsah: at 0002-0007; Chapman at 0002, 0006, 0029; Huang at 0026, 0060). Sehsah discloses additional examples of controls, such as adjustments and corrections can be considered (See Chapman at 0014). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sehsah in view of Chapman, which teaches detecting drilling information in view of Huang, to efficiently apply the analysis of oil operation to include the capability of tracking time. (See Huang at 0121).

Referring to Claim 14, Sehsah teaches the method of claim 1 wherein determining the ideal activity speed profile of the activity for the well comprises calculating a speed at each drill bit position for a stand that would induce a swab or surge pressure (
Sehsah: Sec. 0047-0050 Sehsah describes the adjustment calculation of surge and swab pressure for tripping in and out of a drill string, which includes speed. ).

Referring to Claim 15, Sehsah teaches the method of claim 1 Sehsah in view of Chapman does not explicitly teach wherein determining the ideal activity speed profile of the activity for the well comprises calculating a speed at each drill bit position for a stand that would induce excessive shock and vibration.
However, Huang teaches wherein determining the ideal activity speed profile of the activity for the well comprises calculating a speed at each drill bit position for a stand that would induce excessive shock and vibration (
Huang: Sec. 0016, 0108, 0130, 0146 teaches steps that would not suppress or damp the vibration, as well as, predicting what various parameters are affected which includes speed and the causing of excessive vibrations to take place.).

Sehsah, Chapman, and Huang are all directed to the analysis of oil drilling (See Sehsah: at 0002-0007; Chapman at 0002, 0006, 0029; Huang at 0026, 0060). Sehsah discloses additional examples of controls, such as adjustments and corrections can be considered (See Chapman at 0014). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sehsah in view of Chapman, which teaches detecting drilling information in view of Huang, to efficiently apply the analysis of oil operation to include the capability of tracking time. (See Huang at 0121).

Claim 19 recite limitations that stand rejected via the art citations and rationale applied to claim 1.  Regarding a system comprising:
a processor; memory operatively coupled to the processor; processor-executable instructions stored in the memory to instruct the system to (
Chapman: Sec. 0066, 0067; Claim 1):

Claim 20 recite limitations that stand rejected via the art citations and rationale applied to claim 1.  Regarding one or more tangible computer-readable media that comprise instructions executable by a computer to instruct the computer to (
Chapman: Sec. 0067; Claim 15):


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Niedermayr et al., W.O. Pub. 2004020778, (discussing the automation for recognizing a well control event includes determining a state of drilling operations).
Leuchtenberg, U.S. Pub. 20060037781, (discussing the method for executing intelligent safe drilling.).
Moran, U.S. Pub. 20060173625, (discussing wellbore drilling optimization for determining an automated drilling control system).
Dosch et al., Drilling And Operating Oil, Gas, And Geothermal Wells In An H2S Environment, https://www.osti.gov/servlets/purl/5648271-b3aQ5N/, United States: N. p., 1981. Web. doi:10.2172/5648271 (discussing the use of detection devices and protective equipment for drilling).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UCHE BYRD whose telephone number is (571)272-3113.  The examiner can normally be reached on Mon.-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Patty Munson, can be reached on 571.270. 5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UCHE BYRD/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624